The appeal is from a conviction for driving while intoxicated, with a sentence of thirty days in the county jail.
The appellant had a collision with a taxi cab in Alilene on July 29, 1944. H. E. Sanderson, the owner of the taxi cab company, was called as a witness and testified that he went to the scene of the accident, talked with the appellant, and observed his conduct. It was his opinion that the accused was intoxicated. An officer who was called to the scene gave like testimony. The evidence sufficiently supports the jury's verdict.
We find one bill of exception in the record complaining of the action of the court in overruling appellant's second motion for continuance. By it the appellant sought a continuance for the purpose of securing the attendance of a witness who had permanently removed from the county and who admittedly had not established another place of residence. His whereabouts was unknown. There was no representation that he would be able to have the evidence of the witness at a subsequent term of court. Whether or not he used diligence in securing the evidence of the absent witness was a matter for the determination of the trial court under the circumstances of the case. The action of the trial court in overruling the motion for continuance was justified under the circumstances.
We find no irregularities in the trial of the case and, accordingly, the judgment of the trial court is affirmed.